                                          Case 4:20-cv-02714-HSG Document 10 Filed 07/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO-CRUZ,                           Case No. 20-cv-02714-HSG
                                   8                    Plaintiff,                          JUDGMENT
                                   9             v.

                                  10     S. TINCHER, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          As set forth in the Order of Dismissal, this action is dismissed for failure to pay the filing
                                  14   fee. Judgment is entered in favor of defendants and against plaintiff.
                                  15          IT IS SO ORDERED.
                                  16   Dated: 7/13/2020
                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
